235 F.2d 480
Helen GRUNDMAN, Widow of Hilbert F. Grundman, Deceased,v.CHICAGO, ROCK ISLAND & PACIFIC RAILROAD COMPANY, a corporation.
No. 5414.
United States Court of Appeals Tenth Circuit.
June 28, 1956.

Foulston, Siefkin, Schoeppel, Bartlett & Powers, Wichita, Kan., for appellant.
Lilleston, Spradling, Gott & Stallwitz, Wichita, Kan., and Clayton M. Davis and Mark L. Bennett, Topeka, kan., for appellee.
Before BRATTON, Chief Judge, and PHILLIPS, Circuit Judge.
PER CURIAM.


1
Dismissed pursuant to stipulation of the parties.